NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE AGREEMENT By and Among EL DORADO NITROGEN, L.P., EL DORADO CHEMICAL COMPANY, and BAYER MATERIALSCIENCE LLC INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH REQUEST. Nitric Acid Supply, Operating and Maintenance Agreement TABLE OF CONTENTS PAGE Page SECTION 1: DEFINITIONS 4 1.1 Additives 4 1.2 Affiliate 4 1.3 Ammonia 4 1.4 Ammonia Specifications 4 1.5 Aqua Ammonia 4 1.6 Aqua Ammonia Specification 5 1.7 Back-up Supply Plan 5 1.8 Battery Limits 5 1.9 Bayer Baytown Plant 5 1.10 Baytown Nitric Acid Project and Supply Agreement 5 1.11 BMS 5 1.12 BMS Capital Additions 5 1.13 BMS Capital Component 6 1.14 BMS Catalyst Balance 6 1.15 Boiler Blowdown 6 1.16 Business Day 6 1.17 Capital Costs Monthly Charge 6 1.18 Catalyst 6 1.19 Change of Control Event 6 1.20 Commencement Date 9 1.21 Compliance Program 9 1.22 Condensate 9 1.23 Delivered Unit Cost 9 1.24 Delivery Systems 10 1.25 Demonstrated Capacity 10 1.26 EDNLP 10 1.27 EDNLP Catalyst Balance 10 1.28 EDNLP Default Termination Fee 11 1.29 EDNLP Net Book Value 11 1.30 Effective Date 11 1.31 Egress Fee 11 1.32 El Dorado 11 1.33 El Dorado Catalyst Balance 11 1.34 Environmental Assessments 11 1.35 Environmental, Health and Safety Laws 12 - ii - TABLE OF CONTENTS (Cont'd) Page 1.36 Event of Default 12 1.37 Excess Steam 12 1.38 Excluded Fixed Costs 13 1.39 Expiration Termination Fee 13 1.40 Facility 13 1.41 First Operating Period 13 1.42 Fixed Costs 13 1.43 Fixed Costs Monthly Charge 14 1.44 Fixed Price Purchase Option 15 1.45 Force Majeure Event 15 1.46 Fugitive Emissions 15 1.47 GAAP 16 1.48 Guarantor 16 1.49 Industrial District Payments 16 1.50 Initial Capital Investment 16 1.51 Initial Term 16 1.52 Laws 16 1.53 Maximum Use 16 1.54 Moving Average Actual Cost 16 1.55 NBV 17 1.56 NBV Payback 17 1.57 Net Distributed Cost 17 1.58 Net Sales Price 17 1.59 Nitric Acid 18 1.60 Nitric Acid Facility 18 1.61 Nitric Acid Specifications 18 1.62 Operating Fee Monthly Charge 18 1.63 Operating Period 18 1.64 Permits 18 1.65 Precious Metals 18 1.66 Production Shortfall 19 1.67 Project Agreements 19 1.68 Rebate Reconciliation Statement 19 1.69 Recovery 19 1.70 Renewal Term 19 1.71 Return on NBV 19 1.72 Right of First Refusal 19 1.73 Safety Improvement Program 19 1.74 Seasonal Effects 20 1.75 Services 20 1.76 Spill 20 1.77 Start-up Nitric Acid 20 - iii - TABLE OF CONTENTS (Cont'd) Page 1.78 Substitute Blended Nitric Acid 20 1.79 Surplus Nitric Acid 20 1.80 Technology Agreement 20 1.81 Term 20 1.82 Termination Date 21 1.83 Total Estimates 21 1.84 Utilities 21 1.85 Variable Costs Adjustments 21 1.86 Variable Costs Component 21 1.87 Voting Stock 21 1.88 Washdown Water 21 1.89 Waste 21 1.90 Waste Treatment Facilities 23 1.91 Waste Treatment Services 23 SECTION 2: NITRIC ACID 23 2.1 Supply 23 2.2(A) Nitric Acid Specifications 24 2.2(B) Start-up Nitric Acid and Substitute Blended Nitric Acid:Specifications 24 2.3 Place of Delivery 25 2.4 Most Favored Customer 25 2.5 Sales Optimization 27 2.6 Swaps 27 SECTION 3: MAINTENANCE AND OPERATING SERVICES 27 SECTION 4: PRICE 30 4.1 Operating Period Costs 30 (A) Variable Costs Component 30 (B) Fixed Costs Monthly Charge 30 (C) Monthly Capital Charge 30 (D) Operating Fee Monthly Charge 30 (E) Reconciliation of Fixed Costs; Adjustments to Fixed Costs Monthly Charge 31 4.2 Adjustments to Variable Costs Component (All OperatingPeriods) 32 (A) Ammonia 32 (B) Precious Metals 32 (1) Catalyst Composition Adjustment 33 - iv - TABLE OF CONTENTS (Cont'd) Page (C) Electricity 33 (D) All Other Variable Costs 33 (E) Monthly Payments 33 4.3 Fixed Costs Reimbursements by EDNLP 33 (A) Reimbursement of Fixed Costs for Production Shortfalls 33 (B) Calculation of Reimbursement Payments 34 (i) Quarterly 34 (ii) End of Operating Period Reconciliation 34 4.4 Operating Fee Reimbursements by EDNLP 35 (A) Reimbursement of Operating Fee Monthly Charge for Production Shortfalls 35 (B) Calculation of Reimbursement Payments, Production Shortfalls 36 (i) Quarterly 36 (ii) End of Operating Period Reconciliation 36 4.5 Miscellaneous (Invoices, Forecasts and Planned Outages) Provisions 37 (A) Forecasts by BMS 37 (B) Forecasts by EDNLP 37 (C) Effect of Forecasts 38 (D) Monthly Requirement Plans 38 (E) Planned Outages 39 (F) Contract Maintenance Expenditures 39 4.6 Taxes 39 SECTION 5: BMS REIMBURSEMENT, REBATE AND EGRESS FEE 41 5.1 Reimbursement and Rebate 41 5.2 Egress Fee 46 SECTION 6: TITLE AND RISK OF LOSS 46 6.1 Ammonia 46 6.2 Nitric Acid Produced by EDNLP at the Nitric Acid Facilityfor BMS 46 6.3 Nitric Acid From El Dorado and Third Party SuppliersUnder the Back-up Supply Plan 46 6.4 Surplus Nitric Acid 46 - v - TABLE OF CONTENTS (Cont'd) Page 6.5 Aqua Ammonia 47 SECTION 7: CATALYST PAYMENT AND RECOVERY 47 7.1 Term 47 7.2 Initial Balance 47 7.3 Additions 48 7.4 Recoveries 49 7.5 Reductions 50 7.6 Catalyst Balance 50 7.7 Schedule 50 7.8 Settlement 50 SECTION 8: NITRIC ACID WARRANTY AND TECHNOLOGY 51 8.1 Title 51 8.2 Technology Approval 51 SECTION 9: REPRESENTATIONS, WARRANTIES AND COVENANTS 52 9.1 Representations, Warranties and Covenants of EDNLP 52 (A) Corporate Standing 52 (B) Binding Effect of Project Agreements 52 (C) Consents 52 (D) Conflicts 53 (E) Health and Safety Covenants 53 (F) Compliance with Laws & Permits 54 (G) Nitric Acid Facility Capacity 55 (H) Hazards Analyses 55 (I) Common Carriers 55 (J) Bankruptcy Remote 55 (K) Quality Standards 56 (L) Environmental Covenants 56 9.2 Representations, Warranties and Covenants of ElDorado 57 (A) Corporate Standing 57 (B) Binding Effect of Project Agreements 57 (C) Consents 57 (D) Conflicts 58 (E) Back-up and Start-up Supply 58 9.3 Representations, Warranties and Covenants of BMS 59 (A) Corporate Standing 59 (B) Binding Effect of Project Agreements 59 - vi - TABLE OF CONTENTS (Cont'd) Page (C) Consents 59 (D) Conflicts 59 (E) Quality Standards 60 (F) No Material Interference 60 (G) Environmental Covenants 60 (H) Compliance with Laws 61 SECTION 10: AMMONIA 61 10.1 Supply by BMS 61 10.2 Supply by EDNLP 62 10.3 Measurement of Ammonia Supplied 62 (A) Metering 62 (B) Calibration 63 10.4 Aqua Ammonia Supply 63 SECTION 11: UTILITIES AND CHEMICAL ADDITIVES 64 11.1 Provision of Utilities 64 11.2 Utility Quality 69 11.3 Utility Cross Connections 69 11.4 Utility Meters 69 11.5 Resale of Utilities 71 SECTION 12: WASTE 71 12.1 Use of Sanitary Sewers 72 12.2 Cooling Tower Blowdown 73. 12.3 Routine Process Waste 73 12.4 Initial Stormwater and Additional Stormwater 74 12.5 Uncollected Stormwater 75 12.6 EDLNP’s Disposal of Waste 75 12.7 General 76 SECTION 13: Fire Protection and Safety 77 13.1 Fire Protection 77 13.2 Safety 78 13.3 Security 80 13.4 Parking and Access 80 SECTION 14: INTERRUPTION OF AMMONIA, UTILITIES OR NITRIC ACID 81 14.1 Interruption of EDNLP Feedstock 81 14.2 Interruption of Nitric Acid 82 - vii - TABLE OF CONTENTS (Cont'd) Page SECTION 15: PIPELINE AND DELIVERY SYSTEM 82 15.1 Plant System 82 15.2 Connection Points 82 SECTION 16: PERMITS 83 SECTION 17: INSURANCE 83 17.1 EDNLP's Insurance 83 (A) Insurance Against Public Liability 83 (B) Workers' Compensation and Other Insurance 84 (C) Business Interruption 84 (D) Pollution Liability Insurance 84 (E) Insurance Certificates 85 (F) Deductibles 85 17.2 BMS's Insurance 85 (A) Insurance Against Loss or Damage 85 (B) Insurance Against Public Liability 85 (C) Workers' Compensation and Other Insurance 86 17.3 Waiver of Subrogation Rights 86 17.4 Miscellaneous Insurance Provisions 87 17.5 Form of Policies 88 17.6 Self-Insurance 88 17.7 Blanket Coverage 89 17.8 Failure of EDNLP to Insure 89 SECTION 18: DEFAULT AND REMEDIES 89 18.1 EDNLP Events of Default 89 18.2 EDNLP Cure Periods 91 18.3 BMS Events of Default 92 18.4 BMS Cure Periods 93 18.5 BMS Remedies for EDNLP Events of Default 94 18.6 EDNLP Remedies for BMS Events of Default 95 SECTION 19: TERMINATION 97 19.1 BMS's Optional Termination Rights 97 19.2 EDNLP’s Optional Termination Rights 97 19.3 Automatic Termination 97 19.4 Effects of Termination 98 SECTION 20: INDEMNIFICATION 101 - viii - TABLE OF CONTENTS (Cont'd) Page 20.1 EDNLP Indemnification 102 20.2 BMS Indemnification 102 20.3 Indemnification Details 104 20.4 Notice of Proceedings 106 20.5 Insurance 107 SECTION 21: INJUNCTIVE RELIEF 107 SECTION 22: TERM AND RENEWALS 108 22.1 Initial Term 108 22.2 Renewals 108 SECTION 23: RIGHT OF FIRST REFUSAL 108 23.1(A) Change of Control Event 109 23.1(B) Third Party Offer 109 23.2 Injunctive Relief and Specific Performance SECTION 24: DISPUTE RESOLUTION 110 24.1 General 110 24.2 Dispute Resolution 110 24.3 Commencement of Legal Actions 111 24.4 Governing Law 111 24.5 Submission to Jurisdiction 111 24.6 Consent to Service of Process 112 SECTION 25: ENTIRE AGREEMENT 112 SECTION 26: MODIFICATION 112 SECTION 27: PAYMENTS 112 SECTION 28: DEMURRAGE 113 SECTION 29: COOPERATION 113 SECTION 30: NOTICES 114 SECTION 31: BINDING AGREEMENT 115 SECTION 32: WAIVER 115 - ix - TABLE OF CONTENTS (Cont'd) SECTION 33: CONSTRUCTION 115 SECTION 34: COUNTERPARTS 116 SECTION 35: ASSIGNMENT 116 SECTION 36: AUDIT RIGHTS 116 SECTION 37: GUARANTY 117 SECTION 38: FORCE MAJEURE 118 SECTION 39: CONTROLLING AGREEMENT 118 - x - NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE AGREEMENT THIS NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE AGREEMENT (this "Agreement") is made and entered into this 23rd day of October in 2008 (the"Effective Date"), by and among ELDORADO NITROGEN, L.P., a Texas limited partnership ("EDNLP"), ELDORADO CHEMICAL COMPANY, an Oklahoma corporation ("ElDorado") and BAYER MATERIALSCIENCE LLC, a Delaware limited liability company ("BMS"). W I T N E S S E T H: WHEREAS, BMS owns and operates a chemical manufacturing facility located in Baytown, Chambers County, Texas (the "Bayer Baytown Plant"); WHEREAS, BMS engages in a manufacturing process at the Bayer Baytown Plant that requires Nitric Acid meeting certain agreed-upon specifications described in Section 2 hereof ("Nitric Acid"); WHEREAS, BMS desires to obtain Nitric Acid for use in connection with the Bayer Baytown Plant; WHEREAS, the parties entered into a Baytown Nitric Acid Project and Supply Agreement on June 27, 1997, which provided that EDNLP build, operate and maintain a manufacturing facility capable of producing Nitric Acid (the "Nitric Acid Facility") on real property leased to
